              Case 8-20-71131-reg             Doc 2-3         Filed 02/21/20        Entered 02/21/20 17:36:04


                                                     Notice Recipients
District/Off: 0207−8                        User: ahennigan                      Date Created: 2/24/2020
Case: 8−20−71131−reg                        Form ID: pdf008                      Total: 7


Recipients of Notice of Electronic Filing:
ust         United States Trustee         USTPRegion02.LI.ECF@usdoj.gov
tr          Michael J. Macco          ecf@maccolaw.com
aty         Michael Thomas McNamara            mcnamaraesq@yahoo.com
                                                                                                                   TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Deon C. Riley        45 Sterling Place       Hempstead, NY 11550
smg         United States Trustee       Office of the United States Trustee     Long Island Federal Courthouse       560
            Federal Plaza − Room 560         Central Islip, NY 11722−4437
9799586     Bank of America         Bank of America          PO Box 15713      Wilmington, DE 19886
9799587     JP Morgan Chase Bank          c/o Shapiro DiCaro & Barak        175 Mile Crossing Blvd       Rochester, NY
            14624
                                                                                                                   TOTAL: 4
